Citation Nr: 1631134	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  10-19 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, Type II.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  It was last before the Board in November 2014, when it was decided in part and remanded in part.

In an October 2015 rating decision since issued, the Appeals Management Center (AMC) granted service connection for diabetic nephropathy and hypertension.  The awards of service connection constitute a full grant of the benefits sought on appeal with regards to these claims; therefore, these claims are not before the Board.


FINDING OF FACT

For the entire appellate period, the Veteran's diabetes mellitus required insulin and a restricted diet, but not regulation of activities.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for diabetes mellitus, Type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The notice requirements have been met with regard to the Veteran's appeal.  A June 2009 letter notified the Veteran of the information needed to substantiate and complete his claim for an increased disability rating, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued this notification letter prior to the adjudication of this issue, the notice was timely.  The VCAA requires notice of the type of evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment for increased rating claims.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The June 2009 letter complied with these notice requirements.

Regarding the duty to assist, the Veteran's VA and private treatment records have been secured.  The Veteran has not identified any additional records that could be used to support his claim for an increased rating.

The Veteran was provided VA examinations in connection with his claim.  The Board finds the examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes, and that no further development of the evidentiary record is necessary.  The Board finds that the most recent October 2015 examination substantially complied with the remand directives, and the duty to assist.  See Stegall v. West, 11 Vet. App. 268 (1998).

No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

The Veteran's diabetes has been rated as 20 percent disabling under Diagnostic Code 7913, used for rating diabetes mellitus.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

Diagnostic Code 7913 provides that a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is assigned when diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

Complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2015).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).

The Board notes that regulation of activities is defined in Diagnostic Code 7913 as avoidance of strenuous occupational and recreational activities.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).  Medical evidence is required to show that occupational and recreational activities have been regulated.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Ratings are assigned according to the manifestation of particular symptoms.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

As an initial matter, the Board notes that the Veteran has separate disability ratings for his diabetic nephropathy and associated hypertension, therefore those symptoms will not be addressed in this decision.

On October 2009 VA examination, the Veteran denied hospitalization for ketoacidosis or hypoglycemic reactions.  He reported he was on a restricted diet and had lost 90 pounds in the last two years; however, the examiner associated this with fluid removed from the abdomen due to cirrhosis with ascites rather than to the diabetes.  The Veteran's activity was not restricted on account of his diabetes, and he reported treatment in the form of insulin every morning administered subcutaneously.  He reported no visits to a diabetic care provider due to ketoacidosis or hypoglycemia, and denied visual problems, vascular problems, neurologic symptoms, and bladder or bowel functional impairment.  The diagnosis was diabetes mellitus, type II, controlled with a minimal amount of medication.

On November 2012 VA examination, the Veteran reported his diabetes was treated with more than one injection of insulin per day.  He did not require regulation of activities as part of medical management of diabetes, and he visited a diabetic care provider less than twice per month for episodes of ketoacidosis or hypoglycemic reactions.  He had no episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months, nor did he have progressive unintentional weight loss attributable to diabetes.  He did not have diabetic peripheral neuropathy, retinopathy, or other complications.  The examiner noted that the Veteran's diabetes was well controlled and did not impact his ability to work.

On October 2015 VA examination, the Veteran reported his diabetes was treated with a restricted diet, a prescription oral hypoglycemic agent, and more than one injection of insulin per day.  He did not require regulation of activities as part of medical management of his diabetes.  He visited a diabetic care provider less than twice per month for episodes of ketoacidosis and hypoglycemia, and he had no hospitalizations for ketoacidosis or hypoglycemic reactions.  He did not have progressive unintentional weight loss or loss of strength attributable to diabetes.  The examiner noted diabetes did not affect the Veteran's ability to work.

On review of the record, the Board finds that the disability picture presented by the Veteran's diabetes mellitus shows no more than a 20 percent disability rating for the entire appellate period.  There is no period during which the preponderance of the evidence shows that this disability required regulation of activities for his diabetes, nor is there indication a staged rating is appropriate.

Accordingly, the Board finds that entitlement to an evaluation in excess of 20 percent for the entire appellate period is not warranted.  The preponderance of the evidence is against the claim for increase and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's diabetes mellitus under 38 C.F.R. § 3.321(b).  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Thun v. Peake, 22 Vet. App. 111 (2008).  

If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  Comparing the Veteran's diabetes  symptomatology to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  The Veteran's diabetes requires medication and a restricted diet.  That symptomatology and effect on daily living is contemplated by the rating criteria and does not present an exceptional disability picture.  The November 2012 and October 2015 VA examiners found the disabilities did not impact the Veteran's ability to work.  Frequent hospitalization is not shown.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of the rating for diabetes mellitus is not warranted.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the evidence of record does not suggest, and the Veteran has not alleged unemployability due to these disabilities.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for entitlement to a total rating based on individual unemployability (TDIU) will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The VA examiners found that diabetes mellitus did not impact the Veteran's ability to work.  Unemployability is currently in effect from November 2012.  A claim for TDIU, to include from an earlier effective date, is not raised under these facts and procedural history.



ORDER

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, Type II, is denied.



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


